AMENDMENT AND CANCELLATION OF
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

        THIS AGREEMENT, made and entered into as of the 5th day of December,
2005, by and among FRESH BRANDS, INC., a Wisconsin corporation (the “Company”),
PILLOW ACQUISITION CORP., a Wisconsin corporation (“Certified”), and JOHN H.
DAHLY (the “Executive”).


W I T N E S S E T H :

        WHEREAS, the Executive and the Company entered into that certain Key
Executive Employment and Severance Agreement dated December 15, 2003 (the
“KEESA”) to ensure that any proposal for a change in control or acquisition of
the Company will be considered by the Executive objectively, with reference only
to the best interests of the Company and its shareholders and without undue
regard for the Executive’s personal interests;

        WHEREAS, the Company has entered into that certain Agreement and Plan of
Merger among Certified Holdings, Inc., Pillow Acquisition Corp. and the Company,
dated as of this date (the “Merger Agreement”) that provides for the merger of
Certified and the Company (the “Merger”);

        WHEREAS, the Company, Certified and Executive have agreed, in connection
with and contingent upon the proposed Merger, to terminate the Executive’s KEESA
(other than the provisions providing for a gross-up payment for Internal Revenue
Code Section 280G excise taxes) in exchange for a cash payment to be made upon
the Effective Time, as that term is defined in the Merger Agreement;

        WHEREAS, the KEESA may be considered a deferred compensation agreement
within the meaning of Code Section 409A;

        WHEREAS, pursuant to IRS Notice 2005-1, Q&A-19, a deferred compensation
arrangement may be amended prior to December 31, 2005 to provide for a new time
of payment;

        WHEREAS, pursuant to the KEESA, the amounts payable under the KEESA are
paid upon a separation from service, and the parties desire that, in order to
effectuate the agreement between Certified and Executive, payment now be made
upon the Effective Time of the Merger, which is considered a Change in Control
under Code Section 409A;

        WHEREAS, the parties desire to amend the KEESA to reflect the new
payment date and provide for a single sum payment of the value of the KEESA to
the Executive on the Effective Time; and

        WHEREAS, the parties desire to amend the provisions of the KEESA that
will remain in effect after the Effective Time of the Merger for purposes of
complying with Code Section 409A to the extent applicable.

        NOW, THEREFORE, in consideration of the foregoing, the parties hereto
agree as follows:

        1.    Amendment of KEESA. Effective on the date hereof, the KEESA is
amended to provide that if the Executive is employed by the Company immediately
prior to the Effective Time, the Company shall pay to Executive on the Effective
Time two hundred and twenty thousand dollars ($220,000), which the Company and
the Executive agree is the value of the Executive’s vested benefit under the
KEESA.

--------------------------------------------------------------------------------

        2.    Termination of KEESA. On the Effective Time, the KEESA shall
terminate, except for the provisions of Section 9(c) (280G gross-up provisions),
Section 15 (Expenses and Interest), and Section 22 (Governing Law; Resolution of
Disputes), which shall survive the termination of the KEESA and shall apply to
this Agreement as if incorporated herein by reference; provided that Section
9(c) shall be amended to provide that the Company shall pay (or cause to be
paid) or distribute (or cause to be distributed) to or for the benefit of
Executive such amounts as are then due to Executive under Section 9(c) of the
KEESA no later than 2½ months after the end of the calendar year in which the
payment under Section 1 of this Agreement is made. For each subsequent calendar
year, the Company shall pay (or cause to be paid) or distribute (or cause to be
distributed) to or for the benefit of the Executive such additional amounts then
due as required by Section 9(c) of the KEESA on March 15th (or as soon as
practicable thereafter) of the following calendar year.

        3.    Successors. Upon the Effective Time, the term “Company” as used in
this Agreement shall mean Certified. If, after the Effective Time, the Company
sells, assigns or transfers all or substantially all of its business and assets
to any person, or if the Company merges into or consolidates or otherwise
combines with any person, then the Company shall assign all of its right, title
and interest in this Agreement as of the date of such event to such person, and
the term “Company” shall thereafter mean such person. This Agreement and all
rights of the Executive shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators, heirs
and beneficiaries.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first written above.

FRESH BRANDS, INC.

  By:  /s/ Walter G. Winding         Walter G. Winding, III         Chairman of
the Board

  PILLOW ACQUISITION CORP.

  By:  /s/ Kenneth R. Koester         Kenneth R. Koester         President and
Chief Executive Officer

  EXECUTIVE

  /s/ John H. Dahly John H. Dahly Address: 2051 W. Hidden Reserve Circle Mequon,
WI 53092